Citation Nr: 0028293	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-46 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patellae of the right knee with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patellae of the left knee with degenerative changes, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to July 31, 1996, 
for the award of a 10 percent evaluation for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1994 with periods of active duty and inactive duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office, located in Waco, 
Texas.  In August 1995, jurisdiction of this matter was 
transferred to the RO located in North Little Rock, Arkansas.  
In April 1998, the Board remanded this case to the RO for 
additional development.  At that time, the Board addressed 
the issue of whether new and material evidence had been 
presented to reopen a claim of service connection for a heart 
condition, claimed as hypertension.  Since this time, the VA 
has awarded the veteran service connection for this 
disability.  Accordingly, this issue is not before the Board 
at this time. 

In February 2000, the RO awarded the veteran a noncompensable 
evaluation for his service-connected hypertension from 
November 2, 1994.  A 10 percent evaluation was awarded from 
July 31, 1996.  The veteran has appealed this issue to the 
Board.  Accordingly, the issue of entitlement to an earlier 
effective date for the award of a 10 percent evaluation for 
hypertension is before the Board at this time.  


FINDINGS OF FACT

1.  The RO has fulfilled the VA's duty to assist the veteran 
in the development of all facts pertinent to his claims.  

2.  The residuals of the service-connected chondromalacia 
patellae with degenerative changes in the left knee 
(hereinafter referred to as the "left knee disability") 
include chondromalacia of the patella with early degenerative 
arthritis and complaints of pain.

3.  The residuals of the service-connected right 
chondromalacia patellae of the right knee (hereinafter 
referred to as the "right knee disability") include 
chondromalacia of the patella with apparent early 
degenerative arthritis of the joint and complaints of pain.

4.  The residuals of the service-connected bilateral knee 
disability do not include a compensable limitation in either 
flexion or extension of the leg or recurrent subluxation or 
lateral instability.  

5.  The medical evidence of record does not support the 
conclusion that the veteran was treated with medication for 
his service-connected hypertension prior to July 31, 1996, 
following his discharge from active service.  

6.  The medical evidence of record does not support the 
conclusion that the veteran's diastolic pressure was 
predominantly more than 100 prior to July 31, 1996, following 
his discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5257, 5260, and 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5257, 5260, and 5261 (1999).

3.  An effective date earlier than July 31, 1996, for a 
10 percent evaluation for hypertension is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was discharged from active service on November 1, 
1994.  He filed a claim for VA compensation seeking service 
connection for high blood pressure on November 14, 1994.  In 
a September 1994 service medical outpatient treatment report, 
the veteran's blood pressure was reviewed.  Blood pressure 
readings in the right arm averaged 135 systolic and 90 
diastolic (135/90).  In the veteran's left arm, the average 
blood pressure reading was 138/90.  The evaluator discussed 
the veteran's lifestyle and suggested decreased salt, 
decreased stress, and increased exercise.  While it was 
indicated that the blood pressure had increased, there is no 
reference to medication used at this time.  

A review of all service medical records indicates sporadic 
references to blood pressure readings with a diastolic 
pressure of 100 or more.  However, a review of the blood 
pressure readings as a whole over the veteran's entire period 
of active service indicates a diastolic pressure 
predominantly less than 100. 

Outpatient treatment records were obtained by the RO.  These 
treatment records note the veteran's difficulties with his 
knees.  A February 1995 outpatient treatment report notes the 
veteran's complaints of pain in his knees for eight years.  
The pain was persistent with activity but without locking or 
effusion.  Occasional swelling was indicated.  The veteran's 
blood pressure was 146/88.  The medications used at that time 
was Motrin.  No reference is made to medication used to treat 
hypertension.  

In a December 1994 outpatient treatment report, the veteran's 
blood pressure was 120/81.  Once again, no reference is made 
to the use of medication to treat this condition at this 
time.

At a VA examination in February 1996, the veteran reported 
that he injured his knees running up and down hills in South 
Korea.  He noted chronic knee pain and recurrent swelling.  
Physical evaluation revealed that the veteran's gait was 
normal.  Moderate crepitus was noted on flexion of both 
knees.  Each knee could flex from 0 to 130 degrees.  No 
positive drawer sign was found.  It was noted that for his 
knees and his elbow, he used Motrin.  No reference was made 
to medication in the treatment of high blood pressure.  The 
veteran was diagnosed with chondromalacia of the patella, 
bilaterally, with degenerative spurs.  

In a blood pressure reading taken during an outpatient 
treatment report on July 31, 1996, the reading was 138/101.  
At this time, medication used to treat hypertension was not 
indicated.  The RO used this as the basis to award the 
veteran a 10 percent evaluation for his service-connected 
hypertension.  This will be discussed below.  Treatment for 
bilateral knee pain was indicated.  

During an August 1996 hearing, the veteran testified 
regarding the nature and severity of his knee symptomatology.  
He stated that his knees are constantly in pain and that this 
pain is aggravated by physical activity.  It was reported 
that he was unable to stand or sit for prolonged periods and 
there were episodes of swelling and instability associated 
with the knees.  The veteran reported that he takes 
prescribed medication for relief of his symptoms.  He 
received ongoing medical treatment at a VA Medical Center 
(VAMC), with appointments typically scheduled on a monthly 
basis.

In a December 1996 VA examination, the report reflects that 
the claims folder was not available for review by the 
examiner in conjunction with this evaluation.  It was noted 
that the examination was requested for purposes of evaluating 
the extent to which the veteran experienced functional loss 
due to pain.  He reported a history of bilateral knee pain 
during service, with the occasional sensation that his knees 
would give way.  He also reported more recent complaints of 
pain upon weight bearing activity.  The veteran was reported 
to be employed as a city worker.  His duties included 
walking, climbing and the operation of a vehicle.  The 
examiner noted that he did not describe any true episodes of 
locking during which the knee mechanically locked but, 
rather, he reported a sensation of the knees "catching." 
Subjective complaints noted on examination included the 
inability to sit or stand for prolonged periods.

On examination, the veteran was noted to stand in bilateral 
valgus, between five degrees and ten degrees.  The left knee 
joint appeared to be slightly more in valgus than the right 
knee joint.  He ambulated without a limp.  There was no 
evidence of effusion, as evaluated while he remained in a 
standing position with his knees extended.  The left knee 
demonstrated signs of grating which were palpable on 
examination.  Range of motion of the left knee was measured 
as zero degree extension to 125 degrees flexion.  The 
collateral cruciate ligament was stable.  The right knee 
demonstrated grating.  As with the left knee, there was no 
evidence of effusion of the right knee.  The collateral 
anterior cruciate system and posterior cruciate system were 
stable.  Range of motion of the right knee was measured as 
zero degree extension and 120 degrees flexion.  Both calves 
measured 15 1/4 inches in circumference.  X-ray studies of the 
left knee revealed some spur formation suggested on the 
inferior pole of the patella, with condylar irregularity.  
There was also some spur formation detected.  X-ray studies 
of the right knee revealed questionable condylar 
irregularity.  Spurring was detected on the femoral condylar 
ridge.  The examiner indicated that these studies were 
suggestive of a possible subchondral and cartilaginous 
irregularity in the condylar surface.  The diagnostic 
impression was "degenerative changes, early, arthropathic in 
nature, both knees."  In his clinical assessment, the 
examiner commented:

It is difficult based on this single 
examination to establish the functional 
loss due to pain.  These findings ... would 
suggest that the prognosis for these 
knees is not good and although he still 
has joint space, these knees will 
probably remain symptomatic.  One might 
think of [an] additional orthopedic 
evaluation to determine whether 
arthroscopic examination is indicated 
since these cartilage lesions are early.  
They might be able to interrupt an 
erosion process.

An attached radiology report, dated in December 1996, 
indicated that evaluation of the knees showed the joint 
spaces and margins to be unremarkable.  There were no 
significant osteophyte formation or soft tissue calcification 
noted.

In December 1996, the RO continued its previous rating 
determination relative to the bilateral knee disabilities. 

In April 1998, the Board remanded this case to the RO for 
additional development.  The Board stated, in pertinent part:   

As the record now stands, the appellant's 
subjective description of his bilateral 
knee symptoms are not adequately 
supported by objective findings on 
examination. In that regard, the Board is 
unable to reconcile the disparity between 
the appellant's assertions concerning his 
right and left knee disabilities, as 
noted during his personal hearing and on 
VA examination.  

A search for additional records was requested.  The RO 
attempted to obtain additional records from health care 
providers and the National Guard.  In April 1998, the veteran 
noted that he had been issued braces by the VAMC for his 
knees.  The veteran requested that he be granted a separate 
rating due to degenerative arthritis in the knee joints.

In May 1998, the veteran noted treatment by the VAMC in Big 
Spring, Texas, from November 1994 to April 1995 and at the 
VAMC from April 1995 to the present.  He noted the issuance 
of knee braces by the VAMC in April 1998.  The RO obtained 
these medical records, including, but not limited to, records 
from the VAMC in Big Spring, Texas, from 1994 to the present.  
The pertinent medical records have been cited.  These records 
do not indicate a diastolic blood pressure of predominately 
100 degrees or above prior to (or even following) July 31, 
1996.  

Additional attempts were made by the RO to obtain records 
from the National Guard.  In a November 1998 report of 
contact, a representative of the National Guard indicated 
that the veteran had never received medical attention through 
the National Guard during his drill periods.  Treatment at 
the VAMC in Big Spring, Texas, and the VAMC in Little Rock, 
Arkansas, were noted.  Copies of service medical records 
previously obtained were submitted.  The RO obtained the 
records cited by the National Guard regarding the VAMC in 
both Big Spring, Texas, and Little Rock, Arkansas.

At a VA examination requested by the Board in January 1999, 
the veteran noted that he had the onset of pain in his knees 
while in military service.  He indicated the loss of 
approximately two days a month from work because of his 
knees.  It was noted that one of these days involves 
obtaining medication from the VAMC at Little Rock, Arkansas.  
The use of Motrin was noted.  He reported that his knees were 
"stable" but "painful."  He denied a history of locking.  
Climbing stairs was painful, but going down stairs was more 
painful.  He also noted a bilateral popping underneath his 
kneecaps.

Physical evaluation noted a mild effusion or a slight 
thickening of the lining of the left knee as compared to the 
right.  The popliteal area did not show signs of masses.  
Testing in flexion and extension created retropatellar pain, 
bilaterally.  The collateral ligaments were stable in 
complete extension.  The veteran showed a range of active 
motion of 0 to 115 degrees on the left side and 0 to 120 
degrees on the right.  The examiner anticipated that a person 
in his age group would be capable of 0 degrees to 135 or 140 
degrees of extension.  He had retropatellar grating on active 
flexion and extension.  The "extreme" of flexion and 
"extreme" of extension produced the greatest amount of 
pain.  

Multiple X-ray studies of the knees were obtained.  The 
studies indicated that the left knee had a small amount of 
spurring along the superior and inferior edges of the patella 
in the lateral projection.  Bony irregularity was noted in 
the vicinity of the anterior and posterior tibial spines.  
The left knee showed early spur formation along the 
femorotibial joint line margin medially along the peaking of 
the tibial spines.  There was a decrease in the medial and 
lateral joint spaces.  The right knee showed peaking of the 
anterior and posterior tibial spines.  Both medial and 
lateral joint spaces were symmetrical, but narrowed slightly.  

The examiner noted that the veteran's history would indicate 
that he was able to maintain a work schedule in spite of some 
disabling symptoms such as pain.  Restrictions of physical 
activity in certain areas and the need for medication were 
noted.  It was indicated that the veteran's claims folder and 
a copy of the Board's remand was available for review.  
Regarding the question posed by the Board, in the evaluator's 
opinion, the disabilities involve only the joint structures.  
No involvement of the muscles or nerves was found.  The 
veteran's limitations caused by pain and grating beneath the 
kneecaps would produce a weakened movement at the height of 
his pain.  It was indicated that this would be if he 
attempted to participate in sports or going up or down stairs 
or inclined surfaces.  Attempts at coordination, particularly 
rapid ones, would be painful.  It was noted that the veteran 
has been able to perform average employment in a civil 
occupation.  Pain was expressed on movement of the joints 
both actively and passively.  However, the examiner found no 
evidence of muscle atrophy attributable to the service-
connected disabilities nor the presence or absence of changes 
of the skin that would indicate disuse.  The anatomical 
lesions support a history of some functional impairment.  No 
other functional incapacity was indicated.

In a March 2000 substantive appeal, the veteran contended 
that the effective date of his award of a 10 percent 
evaluation for hypertension should be back to his original 
claim.  The veteran noted the use of braces for his bilateral 
knee disability.  He indicated that his knees were unstable 
and sometimes give him the sensation of giving away.  

In a VA evaluation dated January 1999, the examiner noted 
that the veteran's diastolic pressure during service ranged 
from 76 to 110 and systolic pressure ranged from 120 to 144.  
It was indicated the veteran was placed on medication for 
hypertension in 1987.  It was noted that he took this 
medication for about a year (when his prescriptions expired).  
It was reported that he was never reissued medication for his 
hypertension.  His antihypertensive medications were 
restarted in 1998, approximately 6 to 8 months ago.  At this 
time, the veteran was not complaining of angina, 
palpitations, or orthopnea.  The veteran was predominantly 
bothered with dizziness.  The evaluator's impression noted 
essential hypertension, inadequately controlled.  The 
examiner stated, in pertinent part, that the veteran had 
numerous blood pressure recordings in his medical record but 
that he clearly had hypertension that dated back to at least 
1985.  

At a second hearing held before a hearing officer at the RO 
in April 2000, the veteran reiterated his previous 
contentions.  He noted that his knees swell up with exertion.  
The veteran noted that he had an appointment for treatment of 
his knees approximately every month or month and a half.  He 
indicated that he was still a participant in the National 
Guard and reported that he had no problem performing his 
duties with the National Guard.  It was indicated that 
instead of running, he could just walk.  

With regard to his hypertension, the veteran noted that he 
continues to be dizzy.  The veteran appears to indicate that 
his diastolic blood pressure readings from 1994 to 1996 were 
over 100.  Treatment at the Big Spring, Texas, VAMC in 1984, 
was indicated.  The veteran denied using blood pressure 
medication during this time.  It was noted that these blood 
pressure readings were "pretty much the same" during this 
time.  The veteran also appears to note that all records from 
the National Guard have been submitted and that he was going 
to submit additional records regarding treatment of his 
bilateral knee condition.  

Additional medical records were obtained, including 
outpatient treatment records of the veteran's bilateral knee 
condition noting his difficulties with knee pain.  The use 
and care of his knee braces were also indicated.  No major 
physical problems were noted.  

The veteran's representative prepared written argument in 
July and August 2000.  

II.  Entitlement to an Increased Evaluation for
the Veteran's Bilateral Knee Disability

A preliminary matter in this case is whether the VA has 
fulfilled the duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  The duty 
includes obtaining medical records and medical examinations 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990) and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Board has 
reviewed in detail the evaluations of February 1999, December 
1996 and February 1996 and finds these evaluations, as a 
whole, to be complete.  The VA evaluators as a whole have 
reviewed the pertinent medical records, reviewed the 
veteran's complaints, including complaints of pain and 
limitation of motion caused by pain, and have provided a 
history of the conditions in question.  These evaluators have 
also provided a detailed objective evaluation of the 
veteran's disabilities.  Neither the veteran nor his 
representative has disputed the results or findings of these 
evaluations.  Importantly, the VA examination of February 
1999 answers the questions raised by the Board in April 1998.  

The RO has obtained those records cited by the veteran in 
support of his claim, including medical records from the 
VAMCs in Little Rock, Arkansas, and Big Spring, Texas.  The 
veteran has noted no treatment for the conditions at issue 
since his discharge from active service that the RO has not 
obtained.  Statements from the National Guard clearly 
indicate that there are no pertinent records in their 
possession that have not been obtained by the RO.  
Accordingly, the Board finds that the VA has fulfilled the 
duty to assist and will proceed with a full adjudication of 
the veteran's claims.  

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  Chondromalacia of the 
patella is not specifically listed within the Rating 
Schedule.  Accordingly, when an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this case, the RO initially evaluated the bilateral knee 
disability under 38 C.F.R. § 4.71(a), Diagnostic Code 5257 
(impairment of the knee).  Under this Diagnostic Code, severe 
recurrent subluxation or lateral instability warrants a 
30 percent evaluation.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  Slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  

As noted by the Board in April 1998, Diagnostic Code 5257 is 
not strictly speaking a code based on range of motion as 
opposed to recurrent subluxation or lateral instability.  The 
Court has held in Johnson v. Brown, 9 Vet. App. 7 (1996) that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to Diagnostic Code 5257. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions.

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  A 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel addressed the 
issue of multiple ratings for musculoskeletal disability and 
the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
After reiterating its holding in VAOPGCPREC 23-97, the VA 
General Counsel held that VA regulations, 38 C.F.R. §§ 4.40 
(functional loss), 4.45 (joints) and 4.59 (painful motion), 
describe pain as a factor that must be considered when 
evaluating a disability of the musculoskeletal system and are 
applicable in rating arthritis. 

Read in conjunction, under VAOPGCPREC 23-97, for a knee 
disability rated under 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 5260 or 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  In accordance with VAOPGCPREC 9-98, although 
the criteria for a zero-percent rating under either 5260 or 
5261 is not meet, by the addition of objectively demonstrated 
pain on motion, a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.

In this case, the Board has considered the veteran's 
contention that he should be essentially evaluated separately 
under Diagnostic Codes 5003 and 5257.  However, as there is 
no competent medical evidence to support the conclusion that 
the veteran currently has subluxation or lateral instability, 
the Board finds that a separate evaluation under this 
Diagnostic Code is unwarranted.  Simply stated, in order to 
have an evaluation under Diagnostic Code 5257, the veteran 
must have confirmed subluxation or lateral instability.  The 
appellant's subjective report of such symptoms is not 
objectively supported.  The 1996 examiner commented that the 
appellant's description of "locking" was not consistent 
with true episodes of such symptoms and objectively no 
subluxation or lateral instability was demonstrated.  
Likewise, the 1999 examiner made no findings of subluxation 
or lateral instability.  Accordingly, a separate evaluation 
under VA General Counsel opinions is not warranted.

In this case, there is no evidence that the knees are 
disabled due to either subluxation or lateral instability.  
Significantly, because the veteran shows full extension and 
only a modest loss of flexion, a compensable rating under 
Diagnostic Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) would also appear to be 
inappropriate.  In this case, while the veteran has noted 
pain with movement of his knees, there is no evidence to 
support the conclusion that the veteran suffers from 
limitation of motion of the knees which would warrant an 
evaluation beyond 10 percent for either knee under Diagnostic 
Codes 5260 or 5261.  Even with consideration of the veteran's 
complaints of pain, there is absolutely no indication that 
the veteran's left knee is limited in flexion to 30 degrees 
or limited in extension to 15 degrees, the bases for a 
finding of a 20 percent evaluation under Diagnostic 
Codes 5260 and 5261.  The clinical findings, notably on the 
most recent examination, do not support the finding that the 
range of motion is limited by pain to a compensable degree.

The RO has recently evaluated the veteran's condition under 
38 C.F.R. § 4.71(a), Diagnostic Code 5003 (degenerative 
arthritis).  This section provides that degenerative 
arthritis (established by X-ray findings) will be rated on 
the basis of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the Diagnostic Code for 
degenerative or hypertrophic arthritis.  

In this case, it appears that the veteran does have arthritis 
in both knees.  Accordingly, a compensable evaluation under 
Diagnostic Code 5003 would be appropriate if the Board were 
to take into consideration the veteran's complaints of pain.  
In this case, the veteran's complaints of pain are well 
documented.  In Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the Court held that painful motion of a major 
joint caused by degenerative arthritis, or arthritis 
established by X-ray, if it is deemed to be limited motion, 
is entitled to a minimum 10 percent rating, per joint, 
combined under Diagnostic Code 5003, even though there is no 
actual limitation of motion.  The Board believes there is 
enough evidence to warrant the current evaluations.  

The Board notes that many X-ray studies have indicated no 
arthritis in the right knee joint.  However, the Board 
believes that the preponderance of the evidence does support 
the conclusion that the veteran may suffer from some form of 
arthritis in the right knee joint.  Nevertheless, based on 
the evaluations cited above, there is no objective foundation 
for an increase in the evaluation of the service-connected 
bilateral knee disability.  There is no evidence of 
limitation of flexion, limitation of extension, or current 
subluxation or lateral instability that would warrant either 
a 20 percent evaluation or a separate 10 percent evaluation.  
While the veteran has complaints of pain associated with his 
bilateral knee disability, these complaints are being 
compensated by the 10 percent evaluation.  Without 
consideration of the veteran's complaints of pain, a 
10 percent evaluation for both knees could not be justified.  

In order to justify the current evaluations of the bilateral 
knee disability, the RO has taken into consideration the 
subjective complaints of pain and limitation of function 
associated with this disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the Court held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  While the VA examiner of 
January 1999 did note that the veteran's range of active 
motion of 0 to 115 degrees on the left side and 0 to 
120 degrees on the right side was slightly limited by pain, 
no limitation of motion caused by pain was indicated which 
would warrant a compensable evaluation under 5260 or 5261.  
The examiner went on to describe the objective findings as 
they pertained to the subjective complaints.  He found that 
the veteran could perform an ordinary civilian occupation 
with his current symptoms.  Clearly, the objective evidence 
fails to show that more than the current rating is warranted.  
The veteran's functional loss due to pain is recognized by 
the ratings now assigned under the codes governing arthritis.  
He can not be awarded a second or increased rating by 
consideration of the same manifestations again.  38 C.F.R. 
§ 4.14 (1999).

While the veteran may have chosen to use a bilateral knee 
brace on some occasions to deal with his disability, the 
Board finds no basis to award the veteran an increased 
evaluation based on this difficulty.  The record does not 
show that medical providers have identified a medical need 
for knee braces.  Clearly, there is no objective 
demonstration to support the subjective complaints of 
instability.  Likewise, the objective findings do not confirm 
functional impairment beyond that recognized by the current 
findings.  There is unrebuted medical opinion evidence that 
the veteran is capable of average civilian employment, which 
is the benchmark for the whole rating schedule.  The Board 
further has considered the benefit of the doubt doctrine.  
However, based on the detailed medical evaluations cited 
above, the Board finds no basis to award an increased 
evaluation based on the subjective complaints of pain.  
Without consideration of the subjective complaints of pain, 
the current evaluations could not be justified.  The clear 
preponderance of the evidence is against the claim for 
increase and therefore the benefit of the doubt doctrine is 
not for application.  Accordingly, an increased evaluation 
for the bilateral knee disability is denied.  

III.  Entitlement to an Earlier Effective Date for
the Award of a 10 Percent Evaluation for Hypertension

It is contended that the veteran should be awarded an earlier 
effective date for the award of the 10 percent evaluation for 
hypertension prior to July 31, 1996.  In this case, the 
veteran clearly filed a claim seeking service connection for 
this disability prior to July 31, 1996.  In fact, he properly 
filed a claim seeking service connection for this disability 
almost immediately following his discharge from active 
service in November 1994.  Under VA regulations, except as 
otherwise provided, the effective date of an evaluation and 
an award of pension, compensation, or dependency and 
indemnity compensation based on original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of the receipt of the claim or the date 
"entitlement arose," whichever is later.  38 C.F.R. § 3.400 
(1999).  See also 38 U.S.C.A. § 5110(a) (West 1991).  

In this case, in order to be entitled to a 10 percent 
evaluation for hypertension the veteran must have a diastolic 
pressure predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7104 (hypertensive vascular disease) (1999).  
The Diagnostic Code also provides that when continuous 
medication is shown necessary for the control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
Accordingly, if the veteran can show that he was on 
continuous medication for the control of his hypertension 
from the day of his discharge from active service until July 
31, 1996, or it can be found that the diastolic blood 
pressure was predominantly 100 or more during this period, a 
10 percent evaluation may be warranted.  

Based on the medical evidence cited above, the Board finds no 
medical evidence to support the conclusion that the diastolic 
pressure was predominantly 100 or more following his 
discharge from active service in November 1994 until the RO 
awarded the veteran a 10 percent evaluation on July 31, 1996.  
The veteran has contended that his blood pressure readings 
were 100 or more during this time.  However, a detailed 
review of the medical evidence of record, including records 
from Texas and Arkansas, support the conclusion that the 
diastolic blood pressure was well below 100 during this 
period of time.  The veteran's diastolic blood pressure in 
February 1995 was found to be 88.  The diastolic blood 
pressure in December 1994 was 81.  There simply is no medical 
evidence that would support the conclusion that he had a 
diastolic blood pressure of predominantly more than 100 
during this critical period of time.  Accordingly, a 
noncompensable evaluation is warranted in light of the 
determination that the veteran had a diastolic pressure 
predominantly less than 100 from the day of his discharge 
from active service until July 31, 1996.  

The Board has also considered the issue of whether the 
veteran was using medication during this period of time in 
order to control his hypertension.  However, based on the 
veteran's own statements, he was not using medication during 
this period of time for the treatment of his hypertension.  
While the veteran has indicated the use of medication to 
reduce his hypertension during his active service, this 
cannot provide a basis to determine that he was using 
medication to treat his condition following his discharge 
from active service.  The veteran himself has indicated that 
he was not using medication to treat his hypertension.  The 
medical evidence of record during this period does not show 
medication was prescribed or used.  As a result, the Board 
finds no basis to award the veteran a 10 percent evaluation 
from November 1994 until July 1996.  

While the veteran has noted dizziness and other symptoms 
associated with his hypertension, the requirements of 
Diagnostic Code 5101 are clear.  Subjective complaints of 
dizziness do not provide a basis to award the veteran a 
compensable evaluation for his hypertension.  

On July 31, 1996, an outpatient treatment record reports a 
diastolic blood pressure reading of 101.  The RO found this 
as a basis to determine that the service-connected disability 
had increased in severity at this time.  Accordingly, the 
veteran was awarded a 10 percent disability evaluation from 
July 31, 1996.

As stated within 38 C.F.R. § 3.400(a), the effective date of 
an award of compensation shall be based on the facts found.  
Based on the facts found, the RO awarded the veteran a 
10 percent evaluation from July 31, 1996.  While the veteran 
may have had some difficulties associated with his service-
connected disability, such difficulties did not rise to the 
level of a compensable evaluation until it could be 
ascertained that he had a diastolic pressure predominantly 
100 or more following his discharge from active service 
(without the use of medication).  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for any of the disabilities cited above.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the medical evidence cited above, the Board finds that the 
record does not raise the issue of entitlement under 38 
C.F.R. § 3.321(b)(1).  In light of the recent evaluations, 
which the Board finds to be highly probative, there is no 
evidence which the Board has found credible and of 
significant probative weight to indicate that the service 
related disabilities impair earning capacity by requiring 
frequent hospitalizations or because medication required for 
these disabilities interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interferes with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Further, 
there is no basis to award the veteran extraschedular 
evaluation prior to July 31, 1996, based on the difficulties 
he has noted.  

In deciding all of the veteran's claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board finds that there is no evidence which 
supports the veteran's claims at different periods of time 
during the appeal period which would provide a basis to award 
greater VA compensation.  The most probative evidence 
supports the conclusion that the veteran became entitled to a 
10 percent evaluation for hypertension no earlier than the 
day he was found to have a diastolic pressure at 
predominately over 100 following service.  The RO concluded 
that the single reading on July 31, 1996, satisfied the 
schedular requirement for a diastolic pressure at 
predominately over 100, which was a liberal reading of the 
record.   

The Board has sought evidence to indicate that the veteran's 
diastolic pressure was predominantly 100 or more prior to 
July 31, 1996, and following the veteran's discharge from 
active service, without results.  While the veteran 
sporadically had blood pressure readings above a diastolic 
pressure of 100 during his active service, the veteran was 
treated for this condition during his active service and his 
blood pressure decreased.  Following his discharge from 
active service, the veteran did not warrant entitlement to a 
compensable evaluation until his blood pressure readings were 
indicated to be predominately 100 or more.  Accordingly, the 
Board does not find that the disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period in question.  



ORDER

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative changes is 
denied.  

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative changes is denied.

Entitlement to an earlier effective date for the award of a 
10 percent evaluation for hypertension prior to July 31, 
1996, is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

